                 Memo Endorsed

                                                THE DWECK LAW FIRM, LLP
JACK S. DWECK*                                                                                     WESTCHESTER OFFICE
H.P. SEAN DWECK**                                    10 ROCKEFELLER PLAZA                          901 NORTH BROADWAY
                                                                                               NORTH WHITE PLAINS, N.Y. 10603
                                                     NEW YORK, N.Y. 10020                          NOT FOR SERVICE OF PAPERS

CHRISTOPHER S. FRASER***
                                                                                                   CONNECTICUT OFFICE
                                                                                                   GRAVEL ISLAND ROAD
ERIC J. SCHMERTZ                                    TELEPHONE:   (212) 687-8200                   NEW CANAAN, CT 06840
  1925-2010
          .                                         FACSIMILE:   (212) 697-2521                      (203) 972-3000
  * ADMITTED TO N.Y. CONN. AND FLA. BARS
 ** ADMITTED TO N.Y. AND PA. BARS                                                                  NOT FOR SERVICE OF PAPERS
*** ADMITTED TO N.Y. AND N.J. BARS
                                                        WWW.DWECKLAW.COM
                                                                                  Application Denied.
                                                       December 20, 2019
                                                                                  SO ORDERED.
        Via ECF
        Hon. Ona Wang
        United States Magistrate Judge                                            ________________________
        Southern District of New York                                             Ona T. Wang        12/20/2019
        500 Pearl Street
        New York, NY 10007
                                                                                  U.S. Magistrate Judge

                    Re: Ralph Compagnone v. MJ Licensing Company 18 cv. 06227 (ALC)(OTW)

        Honorable Magistrate Judge Wang:

                    This undersigned represent the Plaintiff in the above referenced action.

                 By Your Honors prior orders Plaintiff was directed to turn over tax returns for the relevant years.
        As directed, Plaintiff turned over the joint tax returns and the accompanying 1099’s. As Your Honor is
        aware, the tax returns in question are joint tax returns and contain private and confidential information of
        Plaintiff’s spouse who is not a party to this lawsuit is not. Your Honor permitted Plaintiff to redact the
        spouse/non-party’s social security numbers but nothing else. Pursuant to the recently So Ordered
        Protective Order the documents were designated Confidential.

                 Inasmuch as a significant if not majority of the information contained in those tax returns relates
        to the non-party/spouse I made a request to defense counsel that the information be designated “For
        Attorneys Eyes Only.” He disagreed.

                Based upon the information that has been turned over there is absolutely no basis for the named
        defendants to see or have access to the information contained in the tax documents. As such, I
        respectfully request that Your Honor order that the information, (Bates Stamped P110 – P367) be
        designated ““For Attorneys Eyes Only” until or unless there is a Court Order changing such designation.

                                                             Respectfully submitted,
                                                             The Dweck Law Firm, LLP
                                                             s/ HP Sean Dweck
                                                             H.P. Sean Dweck

        Cc: Counsel – via ECF

                                                                  1
